24 F.3d 1464
306 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John R. MacCASKILL, et al., Appellants,v.UNITED STATES of America, et al.
No. 93-5372.
United States Court of Appeals, District of Columbia Circuit.
April 19, 1994.

Before MIKVA, Chief Judge;  GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto and the reply, it is


2
ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court.   See MacCaskill v. United States, 834 F. Supp. 14, 17 (D.D.C.1993).  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.